DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2018/0169685 A1).
Regarding claim 1 Taylor teaches adaptive chassis; regarding claim 13, Taylor teaches a robot (101) comprising an adaptive chassis (Figs. 1 and 8) comprising: 
a support (110), a first wheel and a second wheel (See Fig. 1; wheels (122) of front wheel unit (120)) arranged at two sides of a first end of the support (110), a first suspension seat (152) arranged at a bottom side of a second end of the support(110), a first rotating shaft (154) arranged on the first suspension seat (152), a first crossbeam (151) connected with the 
when a state of a supporting surface changes and one of the third wheel (124) and the fourth wheel (122) gets out of contact with the supporting surface, the out-of-contact one of the third wheel (122) and the fourth wheel (122) can rotate around the first rotating shaft (154) by means of the first crossbeam (151) to make contact with the supporting surface (See Fig. 8 and paragraph [0061]).
Regarding claim 3 and 15, Taylor teaches the third wheel and the fourth wheel (See “rear wheels” in paragraph [0006]) are the driving wheels, and the first wheel and the second wheel (See “front wheels” or “fixed wheels” in paragraph [0006]) are the driven wheels; or all of the first wheel, the second wheel, the third wheel and the fourth wheel are the driving wheels (See paragraph [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2018/0169685 A1) in view of Dong et al. (CN 106741295 A).
Regarding claims 4 and 16, Taylor teaches a middle of each driving wheel is provided with a wheel hub motor (See paragraph [0018]). Taylor does not disclose each driven wheel is a universal wheel.
However, Dong teaches a ground adaptive drive train (See Fig. 2) with a set of driving wheels (7) and driven wheels (4), the driven wheels being universal wheels (See page 2, lines 28-30 of translation). In view of the teachings of Dong it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Taylor by including universal wheels as the driven wheels as disclosed by Dong because universal wheels allow for ease of steering (See page 2, last 4 lines of translation). 

Allowable Subject Matter
Claims 2, 5-12, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious a chassis as claimed in claims 2, 5, 14 and 17. Specifically the use of a plate spring fixed to the first suspension seat of claims 2 and 14, or the arrangement of an additional wheel set on a supporting bracket as claimed in claims 5 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included references teach chassis and suspension systems of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY E YOUNG/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614